DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.

Response to Arguments
Examiner acknowledges the receipt of the Applicant’s Amendment dated October 6, 2021. Applicant amended claims 46, 47, 49, 51, 53-58, 62-65, 67, and 68. Applicant added new claims 71 and 72. Claims 46-72 are pending.
Applicant's arguments with respect to claim interpretation under 35 U.S.C. 112(6) of “imaging device” is persuasive and “imaging device” is no longer interpreted under 35 U.S.C. 112(6). 
Applicant's arguments with respect to the previous rejection under 35 U.S.C. 103(a) have been considered and are persuasive. Upon further search and consideration, claims 46-72 are rejected under 35 U.S.C. 103(a) as discussed below in view of the new grounds of rejection over Dowling et al. (U.S. Publication 2005/0099824) and Sekino et al. (U.S. Patent 6,398,776) as necessitated by the amendment.

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)       the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)       the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)       the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “imaging chip module” in claims 46-61 and 63-72 as defined as a CCD in Page 1 Line 26 of the instant specification.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112(b)
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Applicant amended claims 47, 53, and 57 and the previous rejections are withdrawn.
Claims 71 and 72 are rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claims 71 and 72 are dependent from canceled claim 1.
As to Claim 72, it is unclear as to whether “a joint region” in Line 2 refers to “a joint region” in Claim 71 Line 2.   The inclusion of the second “joint region” introduced ambiguity as to how many joint regions are claimed and prevents a person having ordinary skill in the art from determining the scope of the claim.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 46-49, 51-56, 59, 60, and 62-70 are rejected under 35 U.S.C. 103(a) as being unpatentable over Green (U.S. Patent 5,928,137, hereinafter “Green”) and in further view of Dowling et al. (U.S. Publication 2005/0099824, hereinafter “Dowling”) and Sekino et al. (U.S. Patent 6,398,776, hereinafter “Sekino). 
As to Claim 46, Green discloses a small diameter endoscope probe “surgery system” shown in Figs. 8-16 for viewing within a mammalian body comprising:
an endoscope imaging device “video endoscope” in Col. 6 Line 29 and Fig. 1 having a handle (275) in Col. 9 Line 31 connected to tubular probe the distal portion thereof as shown in Fig. 1 for insertion through a portion of skin of a patient, the tubular probe having a diameter of less than 2 mm “as small as practical” and “10mm or less” and “no more than 3mm” in Col. 9 Lines 36-49 in wherein the endoscope comprises an imaging device chip package module (300) in Col. 9 Lines 61-62, a processor (35, 40) in Col. 6 Lines 15-17 and Col. 7 Line 37 and an LED light source (Col. 17 Line 46); and
a lens (70) in Col. 6 Lines 22-24 as shown in Fig. 2 at the distal end of the tubular probe that couples an image to the imaging device; a fluid delivery port (Col. 17 Line 47) for fluid evacuation; and
a fluid delivery port distal opening of (250) in Col. 9 Line 23 and Fig. 3 capable of delivering fluid in an analogous embodiment of Green, with overlapping structures relevant to Fig. 1 wherein it would be obvious to one of ordinary skill in the art at the time of invention to provide multiple lumens for additional instruments as noted in Col. 17 Lines 41-53; and
a cannula as described in Col. 9 Line 42 and shown in Figs. 5, 9, 27-30 and 35 wherein the tubular probe is inserted through the cannula.
As to Claims 64-72, Green discloses the probe of claim 46 however does not specifically describe more specifics as to the diameter and a light emitting diode and camera electronics in the handle/tubular probe assembly. Dowling and Sekino are applied as a secondary teaching in the in 8/61-67 injecting medical fluid through a lumen in 4/58-64. Dowling teaches that lighting units can include a light emitting diode (LED) light source “LED” in [0081], [0083], [0085], and [0087] and an imaging device chip package module (3600) in [0067] and (3700) in [0069] being located within the handle/tubular probe assembly as shown in Fig. 2 being located proximally. In view of the teachings of Green with Dowling and Sekino, as a whole, it would have been obvious to one of ordinary skill in the art at the time of invention was made to provide the probe of Green having appropriate sizing considerations to be insertable through a cannula as having the specific sizing and component location specifics taught by Sekino in order to fulfill the same functions with predictable results including illumination and imaging procedures with LEDs being an exemplary light source as taught by Dowling.
As to Claim 47, Green discloses the probe of claim 46 further comprising a disposable sheath (10) in Col. 6 Line 6 and Fig. 1 and (190) in Col. 9 Line 22 that encloses a fiber optic imaging tube when the sheath is detachably connected to the handle with a connector, the disposable sheath further including a sheath base (20, 25) in Col. 6 Line 8 and Fig. 1 and an annular illumination channel having a plurality of optical fibers (75) in Col. 6 Line 24 as shown in Fig. 2 that are optically coupled with a fiber optic bundle in the sheath base to the lens (55) in Col. 6 Line 19 and Fig. 2.
As to Claim 48, Dowling teaches that LEDs can be used to induce fluorescence, however does not specifically disclose red, green and blue light emitting diodes in [0081], [0083], [0085], and [0087]. 
As to Claim 49, Green discloses the probe of claim 46 further comprising a laser light source, wherein the laser light source comprises a gallium nitride diode laser as described in Col. 17 Line 46.
As to Claim 51, Green discloses the probe of claim 46 further comprising a power regulation circuit “power inverter” in Col. 7 Line 35 connected to a battery “power supply” in Col. 7 Line 35, the LED light source, the processor and the imaging device chip package module.
As to Claim 52, Green discloses the probe of claim 46 further comprising a disposable sheath (10) in Col. 6 Line 6 and Fig. 1 and (190) in Col. 9 Line 22 having a concentric optical fiber array that fills a cavity between an inner tube and an outer tube having a diameter less than 2 mm as shown in Fig. 2
As to Claim 53, Green discloses the probe of claim 46 wherein the probe comprises an imaging fiber bundle portion contained in (55) that is rigidly connected to the handle at (55) in Col. 6 Line 19 as shown in Fig. 2, a proximal end of the imaging fiber bundle being optically coupled to an optical coupler.
As to Claim 54, Green discloses the probe of claim 46 wherein the probe comprises an imaging tube that is detachable from the handle as described in Col. 7 Lines 7-10 and Col. 9 Lines 18-21 and Fig. 8.
As to Claim 55, Green discloses the probe of claim 46 wherein the tubular probe is insertable into an orthopedic joint in a body for imaging of the joint without a distending fluid being appropriately sized as described in Col. 9 Lines 45-49.
As to Claim 56, Green discloses the probe of claim 46 further comprising a second lens (310) in Col. 9 Line 62 and (320) in Col. 10 Line 5 as shown Fig. 14 that optically couples images to the imaging device chip package module.
As to Claim 59, Green discloses the probe of claim 46 further comprising a cable as shown in Fig. 1 connecting the handle to a computer (35) in Col. 6 Line 15.
As to Claim 60, Green discloses the probe of claim 59 wherein the computer controls operation of the handle (the handle being operated for image acquisition and having optical and electrical elements associated with the computer).
As to Claim 62, Green discloses the probe of claim 46 wherein the imaging device chip package module comprises a CMOS imaging device “charge coupled device” in Col. 6 Line 43.
As to Claim 63, Green discloses the probe of claim 46 wherein the imaging device chip package module detects light having a wavelength in a range of 300nm to 1900nm (visible light spectrum).
As to Claims 64 and 65, Green discloses the probe of claim 46 however does not specifically describe identification means. Dowling teaches that serial numbers, radio frequency identifiers, and barcodes provide utility for lighting units in Pars. [0147], [0195] and [0213] for identification purposes. In view of the teachings of Green and Dowling, as a whole, it would have been obvious to one of ordinary skill in the art at the time of invention was made to provide the probe of Green with the identification means of Dowling in order to advantageously facilitate user-selectable settings and provide tracking purposes (Dowling, Pars. [0147], [0195] and [0213])
As to Claim 66, Green discloses the probe of claim 46 further comprising a cutting element “cutting instruments” in Col. 17 Line 42 to collect tissue samples.
As to Claim 67, Green discloses the probe of claim 46 wherein the tubular probe includes a lens, a mirror or a prism (310) in Col. 9 Line 62 and (320) in Col. 10 Line 5 as shown Fig. 14 at a distal end for side viewing (endoscopes capable of bending and side viewing as described in Col. 17 Lines 23-34).
As to Claim 68, Green discloses the probe of claim 46 wherein the tubular probe is between 50mm and 2500mm in length as described in Col. 9 Lines 50-52.
As to Claim 69, Green discloses the probe of claim 46 further comprising a fluid delivery channel (250) in Col. 9 Line 23 and Fig. 3 capable of delivering fluid for delivering medication or imaging dye to a region of interest in a body lumen or cavity.
As to Claim 70, Green discloses the probe of claim 46 further comprising a control panel (30) in Col. 6 Line 13 on the handle as shown in Fig. 1.

Claims 50, 57, 58, and 61 are rejected under 35 U.S.C. 103(a) as being unpatentable over Green, Downling, and Sekino and in further views of Dowling et al. (U.S. Publication 2005/0099824, hereinafter “Dowling”) and Ritchey (U.S. Publication 2007/0182812). 
As to Claim 50 in particular, Green in view of Dowling discloses the probe of claim 46, however does not specifically disclose a battery and wireless means that transmits video images to a control unit for fulfilling the same function with predictable results.
As to Claims 57 and 58 in particular, Green discloses the probe of claim 46 wherein the handle is electrically connected to a base unit (the handle and base unit having electronic components contained in each), however does not specifically disclose a computer and a touchscreen display.
As to Claim 61 in particular, Green discloses the probe of claim 60 however does not specifically disclose a laptop. wherein the computer comprises a laptop computer and a display.
As to Claims 50, 57, 58, and 61, Ritchey is applied as a secondary teaching in the analogous art of endoscopes to evidence the level of ordinary skill in the art. In particular, Ritchey teaches that in the related field of imaging including endoscopic imaging with endoscopes in [0026] and [0308] that imaging in [0012] and “wireless laptops” having wireless communication in [0032] with batteries in [0324] and [0326] and touchscreens in [0439], [0444], [0451], and [0457] for user input. In view of the teachings of Green with Ritchey, as a whole, it would have been obvious to one of ordinary skill in the art at the time of invention was made to provide the probe of Green having appropriate imaging electronics as taught by Ritchey in order to fulfill the same functions of image processing with predictable results.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM B CHOU whose telephone number is (571) 270-3367.  The examiner can normally be reached on M-F 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on (571) 270-7235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/WILLIAM  CHOU/
Examiner, Art Unit 3795




/TIMOTHY J NEAL/Primary Examiner, Art Unit 3795